Citation Nr: 9933489	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-09 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from October 1951 to October 
1953, from January 1954 to June 1955 and from June 1960 to 
August 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision by the RO that 
denied service connection for PTSD.  This issue is before the 
Board for appellate consideration this time.  

In the informal hearing presentation of November 1999, the 
veteran's representative raised the issue of whether new and 
material evidence had been submitted to reopen a claim for 
service connection for an acquired psychiatric disorder, 
other than PTSD.  The Board has noted that service connection 
for an acquired psychiatric disorder, other than PTSD was 
previously denied by the RO in September 1978 and January 
1981.  Since the issue involving whether new and material 
evidence has been submitted to reopen this claim has not been 
adjudicated by the RO, it is referred to the RO for 
appropriate action.  



FINDING OF FACT

The veteran's claim for service connection for PTSD is not 
plausible.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for PTSD.  38 U.S.C.A. § 5107((a) (West 
1991 & Supp. 1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION  


The service medical records prior to 1972 reveal no clinical 
documentation of a psychiatric disorder.  The veteran was 
seen in December 1972 at which time he requested 
"something" for his nerves.  Librium was prescribed and it 
was said that the veteran was to be worked up in two weeks.  
When seen in mid January 1973, the veteran was said to have 
several problems, including nervousness.  On a service 
department examination in August 1977 the veteran was 
evaluated as psychiatrically normal.  He gave a history of 
having a "nervous breakdown" about four years earlier.  

The veteran was seen by the VA as an outpatient in November 
1980 with complaints of depression, nervousness, and 
insomnia.  The veteran said that his nervous problems started 
overseas and were getting progressively worse.  It was noted 
that he had had two tours in Vietnam.  An assessment of 
clinical depression was reported.  

On a September 1997 VA psychiatric examination the veteran 
said that his biggest problem was headaches, which his doctor 
told him were secondary to nerves.  He complained of ongoing 
problems with his nerves for years.  The veteran also 
complained of sleeping difficulties and that he would wake 
up, tense, tired, and sweating.  Complaints of being too 
emotional were also noted and the veteran said that he 
frequently felt like crying but could not.  Difficulties with 
motivation and occasional depression were also noted.  The 
veteran also reported a recurring dream about helicopters but 
he did not remember much about it.  He said that he tried not 
to think about Vietnam.  The veteran said that he had a lot 
of friends but tended to stay by himself.  He was not under 
treatment for his psychiatric symptoms but was currently 
taking Elavil prescribed by his family physician.  

The veteran attributed his psychiatric symptoms to the stress 
of having to change jobs while he was in the service and said 
that he had a "nervous breakdown" at that time.  It was 
said that the veteran did not describe any significantly 
traumatic events.  After mental status evaluation, the 
diagnosis on Axis I was generalized anxiety disorder, alcohol 
dependency, in current remission.  The examining physician 
commented that the veteran did not show significant 
symptomatology of PTSD, including a lack of a specific 
stressor.  He did exhibit symptoms of a generalized anxiety 
disorder, including generalized nervousness and anxiety and 
seemed to have had the beginnings of this disorder in 
service.  

In a December 1997 statement the veteran said that he had 
experienced many stressful situations in service.  These 
included being assigned to a unit of "misfits and 
undesirables" who would explode "cocktail bombs" and start 
fires in the barracks.  He also reported an attempted robbery 
by other servicemen who threatened him with a knife.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999)  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

The Court, citing 38 C.F.R. § 3.304(f), has discussed the 
three requisite elements for eligibility for service 
connection for PTSD:  (1) A current, clear medical diagnosis 
of PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  Cohen v. Brown, 10 
Vet. App. 128 (1997).

The threshold question in regard to the veteran's claim for 
service connection for PTSD is whether the veteran has met 
his burden of submitting evidence of a well-grounded (i.e. 
plausible) claim.  If not, the claim must fail and there is 
no duty to assist the veteran in its development.  38 
U.S.C.A.§ 5107(a)(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The Board finds that the veteran has not submitted a 
well-grounded claim for service connection for PTSD.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran must submit evidence, not 
just allegations, in order for a claim to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
When, as in this case, the issue involves a question of 
medical diagnosis or causation, medical evidence is required 
to make the claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Lay statements by the veteran regarding 
questions of medical diagnosis and causation are not 
sufficient to establish a well-grounded claim, as he is not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In addition, the evidence must 
demonstrate that the veteran currently has a disability.  
Brammer v. Derwinski, 3 Vet. App. 223(1992).

In summation, according to a decision of the Court, a well-
grounded claim requires competent medical evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury during service (lay or 
medical evidence) and a nexus between the inservice injury or 
disease and the current disability. (medical evidence), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The Board notes that a review of the record fails to indicate 
that the veteran has ever been diagnosed as having PTSD.  In 
fact, after a VA psychiatric examination conducted in 
September 1997, the examiner specifically concluded that the 
veteran did not meet the criteria for a diagnosis of PTSD.  
As there is no competent medical 

evidence that the veteran has PTSD, his claim for service 
connection for PTSD is not well grounded and must therefore 
be denied.  See Brammer v. Derwinski, supra and Caluza v 
Brown, supra


ORDER

Service connection for PTSD is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

